Citation Nr: 0206896	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1965.  He died in May 1997.  The appellant is his 
surviving spouse.

This claim first came before the Board of Veterans' Appeals 
(Board) from a decision rendered in July 1997 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2000, the Board requested 
from a VA medical expert an opinion as to medical questions 
prompted by this claim; that opinion is discussed below.  In 
January 2001, the Board remanded this case in order to obtain 
additional evidence and to address due process concerns.  The 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been obtained, and the case is 
ready for appellate review.

2.  The veteran's fatal atherosclerotic cardiovascular 
disease is deemed to have begun during his period of active 
service.


CONCLUSION OF LAW

The veteran's fatal atherosclerotic cardiovascular disease 
was incurred in active service; therefore, service connection 
for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.303, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2001).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for 

consideration whether there is a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2001).

In addition, inquiry must be made into whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2001).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Cardiovascular renal disease that is manifested to a 
compensable degree within one year following separation from 
service is presumed to have been incurred during service.  
38 C.F.R. § 3.309(a) (2001). 

In the instant case, a death certificate shows that the 
veteran died in May 1997, with the immediate cause of death 
identified as cardiac arrest, due to or as a consequence of 
chronic renal failure, in turn due to or as a consequence of 
peripheral vascular disease.  The questions that must be 
answered by VA, accordingly, are whether his fatal peripheral 
vascular disease, also identified in this discussion as 
atherosclerotic 

cardiovascular disease, should be service connected, or 
whether any service-connected disorder was the principal or a 
contributory cause of his death.

The veteran's service medical records do not reflect the 
presence of any impairment or disorder that was identified at 
the time, or thereafter, as symptomatic of peripheral 
vascular disease or atherosclerotic cardiovascular disease.  
The clinical evidence first indicates the presence of medical 
problems identified as peripheral vascular disease on or 
about 1973.  Medical records dated in 1993 show that the 
veteran furnished a 25-year history of peripheral vascular 
impairment, which would place the onset of this disorder in 
approximately 1968, or about three years subsequent to his 
separation from active service. 

The medical evidence, however, also includes statements from 
private physicians, to the effect that the veteran's fatal 
atherosclerotic vascular disease had its onset during his 
period of active service.  In a statement dated in May 1998, 
D. M. Wheeler, M.D., indicated, in pertinent part, that, 
"[i]f the question is: Did [the veteran's] vascular disease 
begin...during the time he was in service, the answer is yes."  
(Emphasis deleted).  Likewise, R. W. Bock, M.D., in a May 
1998 statement, indicated "that it is highly likely tha[t the 
veteran's] aneurysmal and atherosclerotic disease had its 
beginnings decades ago (in this case, during his military 
service)...."  In November 2000, M. W. Heffington, M.D., stated 
that it was his opinion "that it is as likely as not that 
[the veteran's] atherosclerotic vascular disease, which 
eventually lead to his death, had its beginnings as early as 
the period during which he was in military service."

Perhaps the most probative document in this regard is a 
statement from a VA physician that was solicited in April 
2000 by the Board in order to resolve the question of whether 
it was as least as likely as not that the veteran's 
atherosclerotic 

cardiovascular disease had its onset during service.  In 
response, the following statement was received by VA from D. 
B. Propert, M.D., Chief, Medical Service, Hampton, Virginia, 
VA Medical Center:

I have reviewed the record of the patient 
and documents provided regarding the 
question of service connection in the 
case of the [appellant].

I have also reviewed the statements by 
the physicians Dr. David W. Wheeler and 
Dr. Richard W. Bock.  The [appellant] was 
born June 8, 1919 and served in the 
service from January 1941 to January 
1965, for a total of 24 years.  He died 
in May 1997, 34 years (sic) after 
separation from service.  He underwent 
his first surgery regarding his aneurysm 
and peripheral vascular disease in 1993 
at the age of 74.  This was followed by 
numerous complications, which included 
chronic renal failure.  His death 
apparently followed surgery for a 
parathyroid adenoma.  His death then 
occurred 32 years following separation 
from service.  His first vascular surgery 
occurred 28 years following separation 
from service.

It is noted in the record in 1993, at the 
time of his surgery, that he had a 50 
pack year history of smoking, but had 
stopped six years prior to that.  He also 
had a history of hypertension and there 
are several blood 

pressure readings throughout the record 
when his systolic pressure was in the 
range of 200.  In addition, it stated 
that he had hypercholesterolemia.

Atherosclerosis, whether involving the 
coronary peripheral vascular, or 
cerebrovascular systems is a long 
developing process before presenting with 
manifestations of clinically significant 
disease.  It is well known that the 
process develops very early in life and 
the rate at which it develops depends on 
many risk factors, including 
hypercholesterolemia, smoking, and 
hypertension.  The situation in this 
patient presents a dilemma, in that it is 
known that atherosclerosis does develop 
early in life and progresses at different 
degrees throughout life until it becomes 
clinically manifest.  Therefore, anyone 
who has served in the service and who 
subsequently develops clinical 
manifestation of atherosclerosis could be 
said to have had the beginning of 
atherosclerosis during these service 
years.  What is difficult to say is 
whether it was significant, whether it 
was caused by the service and finally 
what the role of subsequent behavioral 
issues, such as smoking, 
hypercholesterolemia and hypertension 
played in the development of clinically 
significant disease in the form of aortic 
aneurysm and peripheral vascular disease.  
Manifestation of clinically significant 
disease did not become manifest until 
approximately 28 years following his 
retirement from service and his death 
occurred 32 years following his 
retirement.


In summary, it is likely that his 
atherosclerosis had begun its development 
at the time of his service but with his 
history of smoking and other risk 
factors, it is as least as likely that it 
developed to a clinically significant 
disease following service and was not 
related to his service activity.  There 
is nothing to indicate that his service 
would have accelerated his 
atherosclerotic disease and the fact that 
he lived over 28 years (sic) following 
separation would suggest that it did not 
play a significant role in accelerating 
his cardiovascular disease.

The critical information contained in this statement, for the 
purpose of ascertaining whether service connection for the 
cause of the veteran's death (that is, service connection for 
atherosclerotic cardiovascular disease) is appropriate, is 
"it is likely that his atherosclerosis had begun its 
development at the time of his service...."  Under the 
statutory and regulatory standards enumerated above, this 
statement, particularly when viewed in conjunction with 
similar statements proffered by private physicians, satisfies 
the criteria for the award of service connection for 
atherosclerotic cardiovascular disease; see 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(d).  While the medical 
evidence does not specifically demonstrate that this disorder 
was manifested either in service, or to a compensable degree 
within one year after service separation, these medical 
opinions clearly establish that it began during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The Board 
accordingly finds that service connection for the cause of 
the veteran's death is appropriate.

As noted above, service connection for the cause of the 
veteran's death can also be premised on whether a disability 
for which service connection had already been 

established was either the principal or a contributory cause 
of death.  In the instant case, the veteran had been service 
connected for hiatal hernia, rated at the time of his death 
as 10 percent disabling; and actinic keratoses and residuals 
of basal cell carcinoma of the left upper arm, each of which 
had been rated as noncompensable.  Inquiry into whether any, 
or any combination, of these disorders caused or contributed 
to his death need not be undertaken, however, in view of the 
fact that the Board herein has found that service connection 
for the cause of his death is established on a separate legal 
basis.

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. (West 
Supp. 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the appellant of the evidence necessary to support her claim, 
and that she has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  In 
addition, she has been advised several times of the pertinent 
laws and regulations, by means of rating decisions, a 
statement of the case, and supplemental statements of the 
case.  The Board therefore finds that the RO has complied 
with both the duty to assist and the 

duty to notify provisions of the VCAA, implementing 
regulations, and internal VA guidance, and that, in light of 
all of these considerations, it was not prejudicial to the 
claimant for the Board to have adjudicated the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

